UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-7598


WILLIE GILMORE,

                  Petitioner - Appellant,

          v.

WARDEN ROBERT STEVENSON, III,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Richard M. Gergel, District Judge.
(1:14-cv-04540-RMG)


Submitted:   January 23, 2017                Decided:    March 17, 2017


Before DIAZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Gilmore, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Kaycie Smith Timmons, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Willie Gilmore seeks to appeal the district court’s order

accepting      the    recommendation      of        the   magistrate     judge   and

dismissing his petition filed under 28 U.S.C. § 2254 (2012).                      We

remanded this case to the district court for the limited purpose

of determining whether Gilmore demonstrated excusable neglect or

good cause warranting an extension of the 30-day appeal period.

The case is now back before us upon a finding by the district

court that Gilmore failed to make this showing.                        We therefore

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties     are     accorded   30       days    after   the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

August   13,    2015.      The   notice      of     appeal   was   filed,   at   the

earliest, on September 17, 2016. *             Because Gilmore failed to file



     * See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
a timely notice of appeal or obtain an extension or reopening of

the appeal period, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        DISMISSED




                                  3